EXHIBIT 10.24










Record and return to:




Principal Life Insurance Company

c/o Principal Real Estate Investors, LLC

801 Grand Avenue

Des Moines, IA  50392-1360

ATTN:  Erin Coghlan







DEED OF TRUST, SECURITY AGREEMENT

ASSIGNMENT OF RENTS AND FIXTURE FILING




THE NOTE SECURED BY THIS DEED OF TRUST CONTAINS AN

ADJUSTABLE INTEREST RATE




755502







A.

THIS DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF RENTS AND FIXTURE
FILING (as the same may from time to time hereafter be modified, supplemented or
amended, this "Deed of Trust") is made as of January 19, 2007, by and between
VMS NATIONAL PROPERTIES, an Illinois general partnership, having its principal
place of business and post office address at 4582 South Ulster Street Parkway,
Suite 1100, Denver, Colorado 80237, as "Borrower" ("Borrower" to be construed as
"Borrowers" if the context so requires), Brenda S. Tyler, of 801 Grand Avenue,
Des Moines, Iowa, as "Trustee", and PRINCIPAL LIFE INSURANCE COMPANY, an Iowa
corporation, as "Lender".




WITNESSETH:







B.

Borrower is justly indebted to Lender for money borrowed (the "Loan") in the
original principal sum of Thirteen Million and 00/100 Dollars ($13,000,000.00)
(the "Loan Amount") evidenced by Borrower's secured promissory note of even date
herewith, made payable and delivered to Lender (as may be modified, amended,
supplemented, extended or consolidated in writing and any note(s) issued in
exchange therefor or replacement thereof) (the "Note"), in which Note Borrower
promises to pay to Lender the Loan Amount, together with all accrued and unpaid
interest thereon, interest accrued at the Default Rate (if any), Late Charges
(if any), the Make Whole Premium (if any), and all other obligations and
liabilities due or to become due to Lender pursuant to the Loan Documents and
all other amounts, sums and expenses paid by or payable to Lender pursuant to
the Loan Documents and the Environmental Indemnity (collectively the
"Indebtedness") until the Indebtedness has been paid, but in any event, the
unpaid balance (if any)





-2-







remaining due on the Note shall be due and payable on February 1, 2012 (the
"Maturity Date") or such earlier date resulting from the acceleration of the
Indebtedness by Lender.  Capitalized terms used herein and not otherwise defined
shall have those meanings given to them in the other Loan Documents.







C.

NOW, THEREFORE, to secure the payment of the Indebtedness in accordance with the
terms and conditions of the Loan Documents, and all extensions, modifications,
and renewals thereof and the performance of the covenants and agreements
contained therein, and also to secure the payment of any and all other
Indebtedness, direct or contingent, that may now or hereafter become owing from
Borrower to Lender in connection with the Loan Documents, and in consideration
of the Loan Amount in hand paid, receipt of which is hereby acknowledged,
Borrower does by these presents irrevocably grant, transfer and assign in trust
with power of sale and right of entry and possession unto Trustee, its
successors and assigns forever, that certain real estate and all of Borrower's
estate, right, title and interest therein, located in the county of Sacramento,
state of California, more particularly described in Exhibit A attached hereto
and made a part hereof (the "Land"), which Land, together with the following
described property, rights and interests, is collectively referred to herein as
the "Premises".




D.

Together with Borrower's interest as lessor in and to all Leases and all Rents,
which are pledged primarily and on a parity with the Land and not secondarily.




E.

Together with all and singular the tenements, hereditaments, easements,
appurtenances, passages, waters, water courses, riparian rights, direct flow,
ditch, reservoir, well and other water rights, whether or not adjudicated,
whether tributary or nontributary and whether evidenced by deed, water stock,
permit or otherwise, sewer rights, rights in trade names, licenses, permits and
contracts, and all other rights, liberties and privileges of any kind or
character in any way now or hereafter appertaining to the Land, including but
not limited to, homestead and any other claim at law or in equity as well as any
after-acquired title, franchise or license and the reversion and reversions and
remainder and remainders thereof.




F.

Together with the right in the case of foreclosure hereunder of the encumbered
property for Lender to take and use the name by which the buildings and all
other improvements situated on the Premises are commonly known and the right to
manage and operate the said buildings under any such name and variants thereof.




G.

Together with all right, title and interest of Borrower in any and all buildings
and improvements of every kind and description now or hereafter erected or
placed on the said Land and all materials intended for construction,
reconstruction, alteration and repairs of such buildings and improvements now or
hereafter erected thereon, all of which materials shall be deemed to be included
within the Premises immediately upon the delivery thereof to the Premises, and
all fixtures now or hereafter owned by Borrower and attached to or contained in
and used exclusively in connection with the Premises including, but not limited
to, all machinery,





-3-







motors, elevators, fittings, radiators, awnings, shades, screens, all gas and
electric fixtures, appliances (including without limitation, ranges, rangetops,
ovens, stoves, cooking apparatus and appurtenances, dishwashers, refrigerators,
trash compactors, microwaves, washers, dryers, and garbage disposals), water
heaters, mirrors, mantels, carpeting and all other floor coverings, window
coverings and treatments, cable television equipment, water softeners, storm
sashes, and all plumbing, heating, lighting, ventilating, refrigerating,
incinerating, air-conditioning and sprinkler equipment and fixtures and
appurtenances thereto; and all items of furniture, furnishings, equipment and
personal property owned by Borrower used exclusively in the operation of the
Premises; and all renewals or replacements of all of the aforesaid property
owned by Borrower or articles in substitution therefor, whether or not the same
are or shall be attached to said buildings or improvements in any manner
(collectively, the "Improvements"); it being mutually agreed, intended and
declared that all the aforesaid property owned by Borrower and placed by it on
the Land or used exclusively in connection with the operation or maintenance of
the Premises shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Deed of Trust to be Land and
covered by this Deed of Trust, and as to any of the property aforesaid which
does not form a part and parcel of the Land or does not constitute a "fixture"
(as such term is defined in the Uniform Commercial Code ("UCC")), this Deed of
Trust and the other Loan Documents (the terms of which grant a security interest
in personal property or real property, the proceeds of which may become personal
property) are each hereby deemed to be, as well, a security agreement under the
UCC for the purpose of creating a security interest in all items, including, but
not limited to, all property and rights which Borrower may grant, assign,
bargain, sell, transfer, set over, deliver, or otherwise convey to Lender, as
secured party, under the terms of this Deed of Trust or any of the other Loan
Documents, including any and all proceeds thereof (as used herein, Borrower
shall mean "Debtor" under the UCC and Lender shall mean "Secured Party" under
the UCC).  Borrower hereby appoints Lender as its attorney-in-fact to execute
such documents necessary to perfect Lender's security interest and authorizes
Lender at any time until the Indebtedness is paid in full, to prepare and file,
at Borrower's expense, any and all UCC financing statements, amendments,
assignments, terminations and the like, necessary to create and/or maintain a
prior security interest in such property all without Borrower's execution of the
same.  Furthermore, upon a default under the Loan Documents, Lender will, in
addition to all other remedies provided for in the Loan Documents, have the
remedies provided for under the UCC in effect in the state in which the Premises
is located.




H.

Together with all right, title and interest of Borrower, now or hereafter
acquired, in and to any and all strips and gores of land adjacent to and used in
connection with the Premises and all right, title and interest of Borrower, now
owned or hereafter acquired, in, to, over and under the ways, streets, sidewalks
and alleys adjoining the Premises.  




I.

Together with all funds now or hereafter held by Lender under any property
reserves agreement (including any proceeds derived from any letter of credit) or
escrow security agreement or under any of the terms hereof or of the Loan
Documents, including but not limited to funds held under the provisions of
paragraph 5 hereof.





-4-










J.

Together with all of Borrower's payment intangibles, letter of credit rights,
interest rate cap agreements, tenant in common agreement rights, and any other
contract rights of Borrower related in any manner to the ownership, operation,
or management of the Premises, as well as any and all supporting obligations,
and all proceeds, renewals, replacements and substitutions thereof.




K.

Together with all funds, accounts and proceeds thereof relating to the Premises
whether or not such funds, accounts or proceeds thereof are held by Lender under
the terms of any of the Loan Documents, including, but not limited to bankruptcy
claims of Borrower against any tenant at the Premises, and any proceeds thereof;
proceeds of any Rents, insurance proceeds from all insurance policies required
to be maintained by Borrower under the Loan Documents and all awards, decrees,
proceeds, settlements or claims for damage now or hereafter made to or for the
benefit of Borrower by reason of any damage to, destruction of or taking of the
Premises or any part thereof, whether the same shall be made by reason of the
exercise of the right of eminent domain or by condemnation or otherwise (a
"Taking").




L.

TO HAVE AND TO HOLD the same unto Trustee, Trustee's successors and assigns,
upon the trusts, covenants and agreements herein expressed.  




M.

Borrower represents that it is the absolute owner in fee simple of the Premises
described in Exhibit A, which Premises are free and clear of any liens or
encumbrances except as set forth in the loan policy of title insurance for the
Premises issued to Lender, and except for taxes which are not yet due or
delinquent.  Borrower shall forever warrant and defend the title to the Premises
against all claims and demands of all persons whomsoever and will on demand
execute any additional instrument which may be required to give Trustee a valid
first lien on all of the Premises, subject to the "Permitted Encumbrances" set
forth in the loan policy of title insurance for the Premises issued to Lender.  




N.

Borrower further represents that (i) the Premises is not subject to any casualty
damage; (ii) Borrower has not received any written notice of any eminent domain
or condemnation proceeding affecting the Premises; (iii) all leasing broker fees
and commissions payable by Borrower with respect to the Lease(s) have been paid
in full, in cash or other form of immediately available funds; (iv) to the best
of Borrower's knowledge, following due and diligent inquiry, there are no
actions, suits or proceedings pending, completed or threatened against or
affecting Borrower or any person or entity owning an interest (directly or
indirectly) in Borrower ("Interest Owner(s)") or any property of Borrower or any
Interest Owner in any court or before any arbitrator of any kind or before or by
any governmental authority (whether local, state, federal or foreign) that,
individually or in the aggregate, could reasonably be expected by Lender to be
material to the transaction contemplated hereby and (v) the Premises and the
intended uses thereof are in compliance with all applicable laws, regulations
and ordinances, including without limitation, the Americans with Disabilities
Act of 1990 (42 U.S.C. §12101, et seq.), the Federal Architectural Barriers Act
(42 U.S.C. §3601, et seq.), the Fair Housing Amendments Act of 1988





-5-







(42 U.S.C. §3601, et seq.), and the Rehabilitation Act of 1973 (29 U.S.C. §794)
and any amendments, modifications or supplements thereto.




O.

Borrower further represents and warrants that as of the date hereof and until
the Indebtedness is paid in full


(a)

Borrower and each person or entity owning an interest in Borrower is not and
will not be (i) identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury ("OFAC") and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the "List"), (ii) a person or entity with whom a citizen of the
United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States;


(b)

none of the funds or other assets of Borrower constitute or will constitute
property of, or are or will be beneficially owned, directly or indirectly, by
any Embargoed Person (as hereinafter defined);


(c)

no Embargoed Person has or will have any interest of any nature whatsoever in
Borrower (whether directly or indirectly);


(d)

none of the funds of Borrower have been or will be derived from any unlawful
activity with the result that the investment in Borrower is prohibited by law or
that the Loan Documents are in or will be in violation of law,


(e)

Borrower has and will continue to implement procedures, and has consistently and
will continue to consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times.  The term
"Embargoed Person" means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Borrower is
prohibited by law or Borrower is in violation of law;


(f)

Borrower has complied and will continue to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect;


(g)

Borrower has not and will not use funds from any "Prohibited Person" (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and





-6-







Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Lender under the Loan Documents




Borrower will immediately notify Lender in writing if any of the
representations, warranties or covenants are no longer true or have been
breached or if Borrower has a reasonable basis to believe that they may no
longer be true or have been breached.  In addition, Borrower will, at the
request of Lender, provide such information as may be requested by Lender to
determine Borrower's compliance with the terms hereof.




P.

Borrower further represents and warrants that as of the date hereof and until
the Indebtedness is paid in full: (i) Borrower is not and will not be an
"employee benefit plan" as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), which is subject to Title I
of ERISA; (ii) the assets of Borrower do not and will not constitute "plan
assets" of one or more such plans for purposes of Title I of ERISA;
(iii) Borrower is not and will not be a "governmental plan" within the meaning
of Section 3(32) of ERISA; (iv) transactions by or with Borrower are not and
will not be subject to state statutes applicable to Borrower regulating
investments of and fiduciary obligations with respect to governmental plans; (v)
Borrower has made and will continue to make all required contributions to all
employee benefit plans, if any, established for or on behalf of Borrower or to
which Borrower is required to contribute; (vi) Borrower has and will continue to
administer each such plan, if any, in accordance with its terms and the
applicable provisions of ERISA and any other federal or state law; and (vii)
Borrower has not and will not permit any liability under Sections 4201, 4243,
4062 or 4069 of Title IV of ERISA or taxes or penalties relating to any employee
benefit plan or multi-employer plan to become delinquent or assessed,
respectively, which would have a material adverse effect upon (i) the business
or the financial position or results of operation of Borrower, (ii) the ability
of Borrower to perform, or of Lender to enforce, any of the Loan Documents or
Environmental Indemnity, or (iii) the value of the Premises.




BORROWER COVENANTS AND AGREES AS FOLLOWS:  




1.

Borrower shall




(a)

pay each item of Indebtedness secured by this Deed of Trust when due according
to the terms of the Loan Documents;




(b)

pay a Late Charge on any payment of principal, interest, Make Whole Premium or
Indebtedness which is not paid on or before the due date thereof to cover the
expense involved in handling such late payment;




(c)

pay on or before the due date thereof any indebtedness permitted to be incurred
by Borrower pursuant to the Loan Documents and any other claims which could
become a lien on the Premises (unless otherwise





-7-







specifically addressed in paragraph 1(e) hereof), and upon request of Lender
exhibit satisfactory evidence of the discharge thereof;




(d)

complete within a reasonable time, the construction of any Improvements now or
at any time in process of construction upon the Land;




(e)

manage, operate and maintain the Premises and keep the Premises, including but
not limited to, the Improvements, in good condition and repair and free from
mechanics' liens or other liens or claims for liens, provided however, that
Borrower may in good faith, with reasonable diligence and upon written Notice to
Lender within thirty (30) days after Borrower has knowledge of such lien or
claim, contest the validity or amount of any such lien or claim and defer
payment and discharge thereof during the pendency of such contest in the manner
provided by law, provided that (i) such contest may be made without the payment
thereof; (ii) such contest shall prevent the sale or forfeiture of the Premises
or any part thereof, or any interest therein, to satisfy such lien or claim;
(iii) Borrower shall have obtained a bond over such lien or claim from a bonding
company acceptable to Lender which has the effect of removing such lien or
collection of the claim or lien so contested; and (iv) Borrower shall pay all
costs and expenses incidental to such contest; and further provided, that in the
event of a final, non-appealable ruling or adjudication adverse to Borrower,
Borrower shall promptly pay such claim or lien, shall indemnify and hold Lender
and the Premises harmless from any loss or damage arising from such contest and
shall take whatever action necessary to prevent sale, forfeiture or any other
loss or damage to the Premises or to the Lender;  




(f)

comply, and cause each lessee or other user of the Premises to comply, with all
requirements of law and ordinance, and all rules and regulations, now or
hereafter enacted, by authorities having jurisdiction of the Premises and the
use thereof, including but not limited to all covenants, conditions and
restrictions of record pertaining to the Premises, the Improvements, and the use
thereof (collectively, "Legal Requirements");




(g)

subject to the provisions of paragraph 6 hereof, promptly repair, restore or
rebuild any Improvements now or hereafter a part of the Premises which may
become damaged or be destroyed by any cause whatsoever, so that upon completion
of the repair, restoration and rebuilding of such Improvements, there will be no
liens of any nature arising out of the construction and the Premises will be of
substantially the same character and quality as it was prior to the damage or
destruction;








-8-







(h)

if other than a natural person, do all things necessary to preserve and keep in
full force and effect its existence, franchises, rights and privileges under the
laws of the state of its formation and, if other than its state of formation,
the state where the Premises is located.  Borrower shall notify Lender at least
thirty (30) days prior to (i) any relocation of Borrower's principal place of
business to a different state or any change in Borrower's state of formation,
and/or (ii) if Borrower is an individual, any relocation of Borrower's principal
residence to a different state;




(i)

do all things necessary to preserve and keep in full force and effect Lender's
title insurance coverage insuring the lien of this Deed of Trust as a first and
prior lien, subject only to the Permitted Encumbrances stated in the title
insurance policy issued to Lender and any other exceptions after the date of
this Deed of Trust approved in writing by Lender, including without limitation,
delivering to Lender not less than 30 days prior to the effective date of any
rate adjustment, modification or extension of the Note or any other Loan
Document, any new policy or endorsement which may be reasonably required to
assure Lender of such continuing coverage;




(j)

execute any and all documents which may be required to perfect the security
interest granted by this Deed of Trust; and




(k)

comply and cause the Premises and the intended uses thereof to comply with all
laws, rules, and regulations affecting the Premises or any portion thereof or
any use thereof and, upon request by Lender, provide Lender with such evidence
as may be reasonably required by Lender to confirm such compliance, such
evidence to include, without limitation, letters, licenses, permits,
certificates and other correspondence from the appropriate governmental
authorities, and opinions or certifications from architects or engineers.  The
laws, regulations and ordinances with which compliance should be evidenced
include, in addition to the foregoing and without limitation, the following:
 building codes, health and environmental protection laws, erosion control
ordinances, federal statutes, doing business and/or licensing laws and zoning
laws (the evidence submitted as to zoning should include the zoning designation
made for the Premises, the permitted uses of the Premises under such zoning
designation and zoning requirements as to parking, lot size, ingress, egress and
building setbacks).




(l)

in the event Permitted Transfer (viii) of paragraph 2(f) occurs, remain a
Single-Asset Entity;  




As used herein, the term Single-Asset Entity means:





-9-










a corporation, limited or general partnership, limited liability company, or
business trust which, at all times until the Indebtedness is paid in full (i)
will not have any other assets other than the Premises, cash and marketable
securities, and (ii) will not create, assume, incur, guarantee or become liable
for debt, obligations, or performance of obligations for the benefit of any
other person or entity except for liabilities incurred in the normal operation
of the Premises (other than liabilities secured by the Premises).




2.

Borrower shall not:




(a)

except as required by applicable Legal Requirements, construct any building or
structure nor make any alteration or addition (other than normal repair and
maintenance) to (i) the roof or any structural component of any Improvements on
the Premises, or (ii) the building operating systems, including but not limited
to, the mechanical, electrical, heating, cooling, or ventilation systems (other
than replacement with equal or better quality and capacity), without the prior
written consent of Lender not to be unreasonably withheld;




(b)

remove or demolish any material Improvements, or any portion thereof, which at
any time constitutes a part of the Premises.




Notwithstanding anything hereinabove to the contrary, Borrower may construct,
remove or demolish tenant improvements within the then existing building(s) or
other structures to the extent such work is required solely under the terms of
any Leases approved by Lender provided (i) no Event of Default exists under the
Loan Documents; (ii) the work is completed on a timely basis, in a good,
workmanlike, lien-free manner and in accordance with all Legal Requirements, and
(iii) such work does not negatively affect the structural integrity of the
Improvements or the value of the Premises;




(c)

cause or permit any change to be made in the general use of the Premises without
Lender's prior written consent;




(d)

initiate any or acquiesce to a zoning reclassification or material change in
zoning without Lender's prior written consent.  Borrower shall use all
reasonable efforts to contest any such zoning reclassification or change;




(e)

make or permit any use of the Premises that could with the passage of time
result in the creation of any right of use, or any claim of adverse





-10-







possession or easement on, to or against any part of the Premises in favor of
any person or entity or the public;




(f)

allow any of the following to occur (unless a Permitted Transfer):




(i)

a Transfer of all or any portion of the Premises or any interest in the
Premises;




(ii)

a Transfer of any ownership interest in Borrower or any entity which owns,
directly or indirectly, an interest in Borrower at any level of the ownership
structure; or




(iii)

in addition to (i) and (ii) above, if the Borrower is a trust, or if a trust
owns an interest, directly or indirectly, in any entity which owns an interest
in Borrower at any level of the ownership structure, the addition, deletion or
substitution of a trustee of such trust.  




If any of such events occur, it shall be null and void and shall constitute an
Event of Default under the Loan Documents.




It is understood and agreed that the Indebtedness evidenced by the Note is
personal to Borrower and in accepting the same Lender has relied upon what it
perceived as the willingness and ability of Borrower to perform its obligations
under the Loan Documents and the Environmental Indemnity and as lessor under the
Leases of the Premises.  Furthermore, Lender may consent to a Transfer and
expressly waive Borrower's covenants contained in this paragraph 2(f), in
writing to Borrower; however any such consent and waiver shall not constitute
any consent or waiver of such covenants as to any Transfer other than that for
which the consent and waiver was expressly granted.  Furthermore, Lender's
willingness to consent to any Transfer and waive Borrower's covenants contained
in this paragraph 2(f), implies no standard of reasonableness in determining
whether or not such consent shall be granted and the same may be based upon what
Lender solely deems to be in its best interest.




For purposes of the Loan Documents, the following terms shall have the
respective meanings set forth below:




"Transfer" or "Transferred" shall mean with respect to the Premises, an interest
in the Premises, or an ownership interest or interest therein:








-11-







(i)

a sale, assignment, transfer, conveyance or other disposition (whether
voluntary, involuntary or by operation of law);

(ii)

the creation, sufferance or granting of any lien, encumbrance, security interest
or collateral assignment (whether voluntarily, involuntarily or by operation of
law), other than the lien hereof, the leases of the Premises assigned to Lender,
the Permitted Encumbrances and those liens which Borrower is contesting in
accordance with the provisions of paragraph 1(e);

(iii)

the issuance or other creation of ownership interests in an entity;

(iv)

the reconstitution or conversion from one entity to another type of entity;

(v)

a merger, consolidation, reorganization or any other business combination; or

(vi)

a conversion to or operation of all or any portion of the Premises as a
cooperative or condominium form of ownership.




"Permitted Transfer" shall mean:




(i)

a minor (as determined by Lender) conveyance of an interest in the Premises by
Borrower, such as a utility easement, and for which Lender has given its prior
written consent and imposed such conditions as Lender deems advisable and
appropriate;

(ii)

a sale, assignment, transfer or conveyance of all or any portion of the Premises
or an interest in the Premises for which Borrower has complied with all of the
Property Transfer Requirements;

(iii)

any of the following Transfers for which Borrower has complied with all of the
Ownership Transfer Requirements as applicable and Lender has given its prior
written consent (and in connection with such consent, Lender may impose any
conditions it wishes in its reasonable discretion);

(A)

a sale, assignment, transfer, or conveyance of an ownership interest or interest
therein;

(B)

the issuance or other creation of ownership interests in an entity;

(C)

a reconstitution or conversion from one entity to another type of entity;

(D)

a merger, consolidation, reorganization or any other business combination;

(iv)

transfers of general partner interest in Borrower between VMS National
Residential Portfolio I and VMS National Residential Portfolio II ("Borrower
Interest Owners") for which Borrower has complied with all of the Specific
Transfer Requirements I;





-12-







(v)

transfers of general partner interests in Borrower that represent less than 49%,
individually or in the aggregate, of all ownership interests in Borrower to
individuals or entities other than Borrower Interest Owners for which Borrower
has complied with all of the Specific Transfer Requirements II;

(vi)

Borrower's right to obtain mezzanine financing for which Borrower has complied
with all the Mezzanine Financing Requirements;

(vii)

any assumption of less than 100% of the limited partnership interests in
Borrower Interest Owners by any affiliate of AIMCO REIT for which Borrower has
complied with all of the Specific Transfer Requirements III;

(viii)

conversion of the Borrower to a Single Asset Entity (as defined in paragraph
1(l)) wholly owned by AIMCO REIT and/or AIMCO OP and transfer of the Premises to
said Single Asset Entity for which Borrower has complied with all of the
Specific Transfer Requirements IV;

(ix)

a transfer of any general partnership interest in Borrower to a Qualified REIT
Subsidiary, as defined in Section 856(i)(2) of the Internal Revenue Code of
1986, 100% owned by AIMCO REIT or to a Qualified REIT Subsidiary, as defined in
Section 856(e)(1) of the Internal Revenue Code of 1986, 100% owned by AIMCO OP
for which Borrower has complied with all of the Specific Transfer Requirements
V;

(ix)

a transfer of shares of common stock, limited partnership interests or other
beneficial or ownership interests or other forms of securities in AIMCO REIT or
AIMCO OP (defined below), and the issuance of all varieties of convertible debt,
equity and other similar securities of AIMCO REIT or AIMCO OP, and the
subsequent transfer of such securities; provided, however, that no Change of
Control (defined below) occurs as a result of such transfer, either upon such
transfer or upon the subsequent conversion to equity of such convertible debt or
other securities.

(x)

The issuance by AIMCO REIT or AIMCO OP of additional common stock, limited
partnership interests or other beneficial or ownership interests, convertible
debt, equity and other similar securities, and the subsequent transfer of such
convertible debt or securities; provided, however, that no Change of Control
occurs as the result of such transfer, either upon such transfer or upon the
subsequent conversion to equity of such convertible debt or other securities.

(xi)

So long as AIMCO REIT owns 100% of the stock of AIMCO-LP, Inc. and AIMCO-GP,
Inc. (and AIMCO-GP, Inc. remains the general partner of AIMCO OP), a transfer of
limited partnership





-13-







interests that results in AIMCO-LP, Inc. owning not less than 50.1% of the
limited partnership interests in AIMCO OP.




For purposes of this Permitted Transfer Section, the following terms shall

be defined as follows:




(A)

"Change of Control" shall mean the earliest to occur of (1) the date an
Acquiring Person becomes (by acquisition, consolidation, merger or otherwise),
directly or indirectly, the beneficial owner of more than forty percent (40%) of
the total Voting Equity Capital of AIMCO REIT then outstanding, or (2) the date
on which AIMCO REIT shall cease to hold (whether directly or indirectly through
a wholly owned intermediary entity such as AIMCO-LP, Inc. or AIMCO-GP, Inc.) at
least 50.1% of the limited partnership interests in AIMCO OP, or (3) the date on
which AIMCO REIT shall cease for any reason to hold (whether directly or
indirectly) (i) the interests in the Managing General Partner held as of the
date of this Deed of Trust (as evidenced by organizational charts and documents
submitted to Lender as of such date) and (ii) the Controlling Interest(s) in the
Borrower, or (4) the replacement (other than solely by reason of retirement at
age sixty-five or older, death or disability) of more than 50% (or such lesser
percentage as is required for decision making by the board of directors of
trustees, if applicable) of the members of the board of directors (or trustee,
if applicable) of AIMCO REIT over a one-year period where such replacement shall
not have been approved by a vote of at least a majority of the board of
directors (or trustees, if applicable) of AIMCO REIT then still in office who
either were members of such board of directors (or trustees, if applicable) at
the beginning of such one year period or whose election as members of the board
of directors (or trustees, if applicable) was previously so approved.




(B)

"Acquiring Person" shall mean a "person" or, group of "persons" within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended. However, notwithstanding the foregoing, "Acquiring Person" shall not be
deemed to include any member of the Borrower Control Group unless such member
has, directly or indirectly, disposed of, sold or otherwise transferred to,





-14-







or encumbered or restricted (whether by means of voting trust agreement or
otherwise) for the benefit of an Acquiring Person, all or any portion of the
Voting Equity Capital of AIMCO RElT directly or indirectly owned or controlled
by such member or such member directly or indirectly votes all or any portion of
the Voting Equity Capital of AIMCO REIT, directly or indirectly, owned or
controlled by such member for the taking of any action which, directly or
indirectly constitutes or would result in a Change of Control, in which event
such member of the Borrower Control Group shall be deemed to constitute an
Acquiring Person to the extent of the Voting Equity Capital of AIMCO REIT owned
or controlled by such member.




(C)

"Borrower Control Group" shall mean a majority of the Board of Directors of
AIMCO REIT.




(D)

A "Person" shall mean an individual, an estate, a trust, a corporation, a
partnership, a limited liability company or any other organization or entity
(whether governmental or private).




(E)

"Security" shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.




(F)

"Controlling Interest(s)" shall mean (i) with respect to a partnership, such
majority and/or managing general partner interests which, together with a
majority of limited partnership interests if necessary for consent purposes,
vest in the holder of such interests the sale power, right and authority to
control the day to day operations of the Borrower; including, without
limitation, the authority to manage, operate and finance the Premises, (ii) with
respect to a corporation, the number of shares which entitle the holder to elect
a majority of the board of directors of the Borrower, and (iii) with respect to
a limited liability company, such majority and/or managing member interests as
vest in the holder of such interests the sole power, right and authority to
control the day to day operations of the Borrower; including, without
limitation, the authority to manage, operate and finance the Premises.








-15-







(G)

"AIMCO REIT" shall mean Apartment Investment and Management Company, a
corporation organized and existing under the laws of the State of Maryland.




(H)

"AIMCO OP" shall mean AIMCO Properties, L.P., a limited partnership organized
and existing under the laws of the State of Delaware.




(I)

"Managing General Partner" shall mean the entity executing this Deed of Trust on
behalf of the Borrower and/or its successors or assigns in interest.




(J)

"Voting Equity Capital" shall mean securities of any class or classes, the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the board of directors (or Persons performing similar
functions).




"Property Transfer Requirements" are all of the following:




1.

Prior review and approval of the proposed purchaser or other transferee and the
subject transaction by Lender, at Lender's reasonable discretion.  Review of the
proposed purchaser or other transferee and the subject transaction shall
encompass various factors, including, but not limited to, the proposed
purchaser's or other transferee's creditworthiness, financial strength, and real
estate management and leasing expertise as well as the proposed transaction's
effect on the Premises, the Borrower, and other security for the Loan;




2.

Payment to Lender of an assumption fee equal to one percent (1%) of the
principal balance of the Note; provided, however, that Lender will require up to
$15,000.00 of such fee to be paid at the beginning of Lender's review process,
and such sum shall be nonrefundable and earned upon receipt by Lender whether or
not the transaction is ultimately completed or Lender ultimately approves the
proposed purchaser or other transferee;




3.

Receipt, at Borrower's expense, of either (at Lender's discretion) a new ALTA
standard loan policy or an endorsement updating the Lender's existing loan
policy in the full amount of the Loan, in form and by an issuer satisfactory to
Lender, and which insures this Deed of Trust to be a first and prior lien
subject only to those





-16-







exceptions which were previously approved by Lender and provides coverage
against usury and mechanic's liens;




4.

Receipt by Lender of copies of all relevant information and documentation
relating to or required by Lender in connection with the proposed transfer
including but not limited to (a) the organizational documents of the proposed
transferee and an opinion of counsel satisfactory to Lender as to its due
formation, valid existence and authority to enter into and carry out the
proposed transaction; (b) the deeds or other instruments of transfer and
documents relating to the assignment and assumption of Leases; (c) evidence of
compliance with the insurance requirements contained in the Loan Documents; and
(d) compliance with such other closing requirements as are customarily imposed
by Lender in connection with such transactions;




5.

Execution, delivery, acknowledgment and recordation, as applicable, of new,
revised and/or replacement assumption agreements, loan modification agreements,
indemnification agreements, escrow security or property reserves agreements,
security instruments, financing statements, UCCs, new or revised letters of
credit and/or guarantees in form and substance reasonably satisfactory to
Lender;




6.

Payment of outside counsel fees and costs, other applicable professional's fees
and costs, taxes, recording fees and the like, and any other fees and costs
incurred; and




7.

Receipt by Lender of 60 days advance written notice of the proposed Transfer in
question.




"Ownership Transfer Requirements" are all of the Property Transfer Requirements
which Lender deems appropriate in its reasonable discretion, as well as a
reasonable processing fee to be determined by Lender; provided, however, that
(i) with respect to item 2 of the Property Transfer Requirements, the 1% fee
shall be prorated (subject, however, to a $15,000 minimum) based on Lender's
calculation of the effective percentage interest in Borrower transferred, and
(ii) item 3 of the Property Transfer Requirements shall be required, at Lender's
reasonable discretion, only in the event of (A) a merger, consolidation,
reorganization or any other business combination, or (B) a reconstitution or
conversion from one entity to another type of entity.





-17-










"Specific Transfer Requirements I" are all of the following:  




1.

AIMCO REIT (as defined below) and/or AIMCO OP (as defined below) (collectively)
retain 20% indirect ownership interest in and retain management and control of
Borrower and there is no change in the management and day-to-day operations at
the Premises, unless otherwise approved by Lender;

2.

Lender receives notice of such transfer within thirty (30) days of the
consummation of such transfer; and

3.

Lender receives an organizational chart for Borrower which includes ownership
breakdowns for all entity levels and is certified by Borrower as true and
correct.




Specific Transfer Requirements II are all of the following:




1.

AIMCO REIT and/or AIMCO OP (collectively) retain 20% indirect ownership interest
in and retain management and control of Borrower and there is no change in the
management and day-to-day operations at the Premises, unless otherwise approved
by Lender;

2.

Lender receives notice of such transfer within thirty (30) days of the
consummation of such transfer along with the organizational documents of the
transferee;

3.

At Lender's option, Lender receives an acceptable background and credit check,
at Borrower's cost, for the proposed transferee if said proposed transferee's
interest in Borrower will equal or exceed 20%;

4.

At Lender's option, Lender receives an acceptable OFAC report (research of the
Office of Foreign Assets Control "Watched" companies list), at Borrower's cost;

5.

Lender receives an organizational chart for Borrower which includes ownership
breakdowns for all entity levels and is certified by Borrower as true and
correct; and

6.

Lender receives payment of an assumption fee equal to the greater of: (a)
one-half percent (0.5%) of the outstanding principal balance of the Note
prorated based on Lender's calculation of the effective percentage interest in
Borrower transferred; or (b) $3,000.00.




Specific Transfer Requirements III are all of the following:




1.

AIMCO REIT and/or AIMCO OP (collectively) retain 20% indirect ownership interest
in and retain management and control of Borrower and there is no change in the
management and day-to-day operations at the Premises, unless otherwise approved
by Lender;





-18-







2.

Lender receives notice of such transfer within thirty (30) days of the
consummation of such transfer;

3.

Lender receives an organizational chart for Borrower which includes ownership
breakdowns for all entity levels and is certified by Borrower as true and
correct; and

4.

Lender receives a processing fee of $500.00.




Specific Transfer Requirements IV are all of the following:

 

1.

Property Transfer Requirements 3-7; and

2.

Lender receives a processing fee of $3,000.00.




Specific Transfer Requirements V are all of the following:




1.

AIMCO REIT and/or AIMCO OP (collectively) retain 20% indirect ownership interest
in and retain management and control of Borrower and there is no change in the
management and day-to-day operations at the Premises, unless otherwise approved
by Lender;

2.

Lender receives notice of such transfer within thirty (30) days of the
consummation of such transfer along with the organizational documents of the
transferee;

3.

At Lender's option, Lender receives an acceptable background and credit check,
at Borrower's cost, for the proposed transferee if said proposed transferee's
interest in Borrower will equal or exceed 20%;

4.

At Lender's option, Lender receives an acceptable OFAC report (research of the
Office of Foreign Assets Control "Watched" companies list), at Borrower's cost;

5.

Lender receives an organizational chart for Borrower which includes ownership
breakdowns for all entity levels and is certified by Borrower as true and
correct; and

6.

Lender receives payment of a processing fee of $1,000.00.




"Mezzanine Financing Requirements" are all of the following:




(i)

no Event of Default has occurred under the Loan Documents;




(ii)

the mezzanine borrower may not be Borrower;




(iii)

the mezzanine debt is used solely to reimburse the mezzanine borrower for the
costs associated with the repair and/or improvement of the Premises subject to
the terms and conditions of the Loan Documents;








-19-







(iv)

the combined outstanding Indebtedness on the Loan and proposed mezzanine
financing does not exceed eighty percent (80%) of the appraised value of the
Premises as calculated by Lender at the time of funding of the mezzanine
financing or at Lender's option as established by an appraisal of the Premises
prepared by an MAI appraiser approved by Lender and in form and substance
acceptable to Lender, which appraisal shall be paid for by Borrower;




(v)

a minimum of 1.05 debt service coverage, based on a 30-year amortization
schedule, is maintained.  The debt service coverage shall be the annual net cash
flow (annual net operating income after deduction for tenant improvements,
leasing commissions, annual replacement reserves and a management fee) divided
by the total annual installment payments due under the Note secured hereby and
on any proposed mezzanine financing including accrued or capitalized interest.
 Only net operating income from approved executed leases in effect on the
Premises with no uncured defaults shall be used in Lender's determination of the
annual net cash flow;  




(vi)

the only security for the mezzanine financing is a pledge of ownership interests
in Borrower or an owner of Borrower, directly or indirectly and such financing
does not encumber nor result in any lien or charge upon or against the Premises
or the Rents; and




(vii)

Lender's reasonable approval of the mezzanine lender as well as any successor or
assign of mezzanine lender, any of which must be an institutional lender;




(viii)

Lender's reasonable approval of the mezzanine financing loan documents;




(ix)

Execution by the mezzanine lender of an inter-creditor agreement in form and
substance acceptable to Lender;




(x)

neither Guarantor nor Borrower may be a guarantor of the mezzanine financing;




(xi)

at Lender's option, if required by the procedures promulgated by any rating
agency(s) associated with a securitization transaction, evidence in writing to
the effect that such mezzanine financing will not result in a re-qualification,
reduction or withdrawal of any





-20-







rating in effect immediately prior to the obtaining of the mezzanine financing
issued in connection with the applicable securitization transaction;

 

(xii)

Borrower pays to Lender a reasonable fee for the handling and processing of such
financing and reimburses Lender for all costs and expenses incurred by Lender,
including but not limited to outside counsel fees and costs; and




(xiii)

the right to obtain mezzanine debt is personal to VMS National Properties and
any successor borrower directly or indirectly wholly owned by AIMCO REIT and/or
AIMCO OP and may not be exercised by any successor or assign of Borrower other
than a successor borrower directly or indirectly wholly owned by AIMCO REIT
and/or AIMCO OP.




(g)

allow all or any portion of the Premises to be operated as or converted to a
cooperative or condominium form of ownership;




(h)

amend, alter, modify, terminate or assign that certain Property Management
Agreement by and between Borrower, and NHPMN Management, LP dated January 1,
2003 as amended by Amendment of Management Agreement dated November 9, 2006, now
in existence or any subsequent agreement hereafter entered into with respect to
the Premises (the "Property Management Agreement");




(i)

permit the property and leasing manager to assign or sell the Property
Management Agreement; or




(j)

replace the current property and leasing manager or Property Management
Agreement without the prior consent of Lender.




3.

(a)

Borrower shall pay or cause to be paid when due and before any penalty attaches
or interest accrues all general taxes, special taxes, assessments (including
assessments for benefits from public works or improvements whenever begun or
completed), utility charges, water charges, sewer service charges, common area
maintenance charges, if any, vault or space charges and all other like charges
against or affecting the Premises or against any property or equipment located
on the Premises, or which might become a lien on the Premises, and shall, within
15 days following Lender's request, furnish to Lender a duplicate receipt of
such payment.  If any such tax, assessment or charge may legally be paid in
installments,





-21-







Borrower may, at its option, pay such tax, assessment or charge in installments.
 




(b)

If Borrower desires to contest any tax, assessment or charge relating to the
Premises, Borrower may do so by paying the same in full, under protest, in the
manner provided by law; provided, however, that




(i)

if contest of any tax, assessment or charge may be made without the payment
thereof, and




(ii)

such contest shall have the effect of preventing the collection of the tax,
assessment or charge so contested and the sale or forfeiture of the Premises or
any part thereof or any interest therein to satisfy the same,




then Borrower may in its discretion and upon the giving of written notice to
Lender of its intended action and upon the furnishing to Lender of such security
or bond as Lender may require, contest any such tax, assessment or charge in
good faith and in the manner provided by law.  All costs and expenses incidental
to such contest shall be paid by Borrower.  In the event of a ruling or
adjudication adverse to Borrower, Borrower shall promptly pay such tax,
assessment or charge.  Borrower shall indemnify and save harmless the Lender and
the Premises from any loss or damage arising from any such contest and shall, if
necessary to prevent sale, forfeiture or any other loss or damage to the
Premises or to Lender, pay such tax, assessment or charge or take whatever
action is necessary to prevent any sale, forfeiture or loss.  




4.

(a)

Borrower shall at all times keep or cause to be kept in force (i) property
insurance insuring all Improvements which now are or hereafter become a part of
the Premises for perils covered by a causes of loss-special form insurance
policy, including coverage against terrorism and containing replacement cost,
ordinance and law and agreed amount endorsements or equivalent coverage; (ii)
commercial general liability insurance naming Lender as an additional insured
protecting Borrower and Lender against liability for bodily injury or property
damage occurring in, on or adjacent to the Premises, with a combined single
limit of not less than One Million Dollars ($1,000,000) per occurrence with not
less than a Two Million Dollar ($2,000,000) aggregate limit and excess umbrella
liability insurance of not less than Fifteen Million Dollars ($15,000,000);
(iii) boiler and machinery insurance if the property has a boiler or is an
office building; (iv) rental value insurance for the perils specified herein for
one hundred percent (100%) of the Rents (including operating expenses, real
estate





-22-







taxes, assessments and insurance costs which are lessee's liability) for a
period of twelve (12) months; (v) builders risk insurance during all periods of
construction; and (vi) insurance against all other hazards as may be reasonably
required by Lender, including, without limitation, insurance against loss or
damage by flood.




(b)

All insurance (including deductibles and exclusions) shall be in form, content
and amounts reasonably approved by Lender and written by an insurance company or
companies approved by Lender and rated A-, class size VIII or better in the most
current issue of Best's Insurance Reports and which is licensed to do business
in the state in which the Premises are located or a governmental agency or
instrumentality approved by Lender.  The policies for such insurance shall have
attached thereto standard mortgagee clauses in favor of and permitting Lender to
collect any and all proceeds payable thereunder and shall include a 30 day
(except for nonpayment of premium, in which case, a 10 day) notice of
cancellation clause in favor of Lender.  All certificates of insurance (or
duplicate originals of policies if requested by Lender) shall be delivered to
and held by Lender as further security for the payment of the Note and any other
obligations arising under the Loan Documents, with evidence of renewal coverage
delivered to Lender at least 30 days before the expiration date of any policy.
 Borrower shall not carry or permit to be carried separate insurance, concurrent
in kind or form and contributing in the event of loss, with any insurance
required in the Loan Documents.




5.

(a)

Upon the occurrence of an Event of Default, Borrower shall deposit with and pay
to Lender, on each payment date specified in the Note, sums calculated by Lender
for payment of the following as they become due and payable:  (i) the estimated
taxes and assessments assessed or levied against the Premises, and (ii) the
estimated premiums for insurance required by the Loan Documents, excluding
commercial general liability insurance.  Lender shall use such deposits to pay
the taxes, assessments and premiums when the same become due.  Borrower shall
procure and deliver to Lender, in advance, statements for such charges.  If the
total payments made by Borrower under this paragraph exceed the amount of
payments actually made by Lender for taxes, assessments and insurance premiums,
such excess shall be credited by Lender on subsequent deposits to be made by
Borrower.  If, however, the deposits are insufficient to pay the taxes,
assessments and insurance premiums when the same shall be due and payable,
Borrower will pay to Lender any amount necessary to make up the deficiency, five
(5) business days before the date when payment of such taxes, assessments and
insurance premiums shall be due.  If at any time Borrower shall tender to
Lender, in accordance with the provisions of





-23-







the Note secured by this Deed of Trust, full payment of the entire Indebtedness
represented thereby, Lender shall, in computing the amount of such Indebtedness,
credit to the account of Borrower any balance remaining in the funds accumulated
and held by Lender under the provisions of this paragraph.  If there is an Event
of Default resulting in a public sale of the Premises, or if Lender otherwise
acquires the Premises after an Event of Default, Lender shall apply, at the time
of commencement of such proceedings, or at the time the Premises is otherwise
acquired, the balance then remaining in the funds accumulated under this
paragraph as a credit toward any delinquent or accrued taxes and then in such
priority as Lender elects to the other Indebtedness.




(b)

Any funds held under this paragraph shall not constitute any deposit or account
of the Borrower or moneys to which the Borrower is entitled upon demand, or upon
the mere passage of time.  Lender shall not be required to segregate such
deposits and may hold such deposits in its general account or any other account
and may commingle such deposits with any other moneys of Lender or moneys which
Lender is holding on behalf of any other person or entity.




6.

In the event of any damage to or destruction of the Premises, or any part
thereof:




(a)

Borrower will immediately notify Lender thereof in the manner provided in this
Deed of Trust for the giving of notices.  Lender shall have the right (which may
be waived by Lender in writing) to settle and adjust any claim under such
insurance policies required to be maintained by Borrower.  In all circumstances,
the proceeds thereof shall be paid to Lender and Lender is authorized to collect
and to give receipts therefor.  Borrower agrees and acknowledges that such
proceeds shall be held by Lender without any allowance of interest and that in
any bankruptcy proceeding of Borrower, all such proceeds shall be deemed to be
"Cash Collateral" as that term is defined in Section 363 of the Bankruptcy Code.
 Provided that no Event of Default exists, Borrower shall have the right to
participate in any settlement or adjustment; provided, however, that any
settlement or adjustment where the aggregate amount of such proceeds equals or
exceeds $500,000 shall be subject to the written approval of Lender, not to be
unreasonably withheld.




(b)

Such proceeds, after deducting therefrom any reasonable expenses incurred by
Lender in the collection thereof (including but not limited to reasonable
attorneys' fees and costs), shall be applied by Lender to pay the Indebtedness
secured hereby including, but not limited to the Make Whole Premium, whether or
not then due and payable, provided, however, that if





-24-







no Event of Default exists at the time of such application or the application
occurs during the Open Period, no Make Whole Premium shall be due.




Notwithstanding anything hereinabove to the contrary,




(i)

in the event the casualty occurs more than three (3) months prior to the
Maturity Date and no Event of Default exists, Lender shall apply such proceeds
as follows outlined below; provided, further, that Lender's rights in this
subparagraph are subject to Borrower's rights to use such proceeds for
rebuilding and restoring the buildings and improvements as may be required or
permitted by law in effect at the time of the loss:




(A)

If the aggregate amount of such proceeds is less than $500,000, Lender shall pay
such proceeds directly to Borrower, to be held in trust for Lender and applied
to the cost of rebuilding and restoring the Premises.




(B)

If the aggregate amount of such proceeds equals or exceeds $500,000 Lender shall
disburse such amounts of the proceeds as Lender reasonably deems necessary for
the repair or replacement of the Premises, subject to the conditions set forth
in 6(c) below.




(ii)

in the event (x) an Event of Default exists, or (y) the casualty occurs during
the last three (3) months prior to the Maturity Date and Lender determines that
the repair and restoration of such casualty cannot be completed prior to the
Maturity Date, or (z) the conditions set forth in 6(c) are not met, then Lender,
in its sole and absolute discretion may either:




(A)

declare the entire Indebtedness to be immediately due and payable, provided,
however, that if no Event of Default exists or the loan term is in the Open
Period, no Make Whole Premium shall be due.  All proceeds shall be applied
toward payment of the Indebtedness in such priority as Lender elects; or




(B)

disburse such proceeds as Lender reasonably deems necessary for the repair or
replacement of the Premises subject to those conditions set forth in 6(c) which
Lender in its sole and absolute discretion may require.








-25-







(c)

(i)

In the event that Borrower is to be reimbursed out of the insurance proceeds or
out of any award or payment received with respect to a Taking, Lender shall from
time to time make available such proceeds, subject to the following conditions:
(a) there continues to exist no Event of Default; (b) the delivery to Lender of
satisfactory evidence of the estimated cost of completion of such repair and
restoration work and any architect's certificates, waivers of lien, contractor's
sworn statements, and other evidence of cost and of payment and of the continued
priority of the lien hereof over any potential liens of mechanics and
materialmen (including, without limitation, title policy endorsements) as Lender
may reasonably require and approve; (c) the time required to complete the repair
and restoration work and for the income from the Premises to return to the level
it was prior to the loss will not exceed the coverage period of the rental value
insurance required hereunder; (d) the annual net operating income shall equal or
exceed 1.20 times the annual debt service on the Note.  Only net operating
income from approved executed Leases in effect on the Premises, with no uncured
defaults, shall be used in Lender's determination of the annual net operating
income; (e) Lender approves the plans and specifications of such work before
such work is commenced if the estimated cost of rebuilding and restoration
exceeds 25% of the Indebtedness or involves any structural changes or
modifications, which approval shall not be unreasonably withheld; (f) if the
amount of any insurance proceeds, award or other payment is insufficient to
cover the cost of restoring and rebuilding the Premises, Borrower shall pay such
cost in excess of such proceeds, award or other payment before being entitled to
reimbursement out of such funds; (g) Borrower pays to Lender a non-refundable
processing fee equal to the greater of $5,000.00 or .25% of the amount of such
proceeds within sixty (60) days of the occurrence of any such damage or
destruction and before Lender disburses any proceeds; and (h) such other
conditions to such disbursements, in Lender's reasonable discretion, as would be
customarily required by a construction lender doing business in the area where
the Premises is located or which are otherwise required by any rating agency
rating a securitization transaction with respect to the Loan.




(ii)

No payment made by Lender prior to the final completion of the repair or
restoration work shall, together with all payments theretofore made, exceed 90%
of the cost of such work performed to the time of payment, and at all times the
undisbursed balance of said proceeds shall be at least sufficient to pay for the
cost of





-26-







completion of such work free and clear of all liens.  Any proceeds remaining
after payment of the cost of rebuilding and restoration shall be paid to
Borrower so long as no Event of Default has occurred and is continuing.




(iii)

Repair and restoration of the Premises shall be commenced promptly after the
occurrence of the loss and shall be prosecuted to completion diligently, and the
Premises shall be so restored and rebuilt to substantially the same character
and quality as prior to such damage and destruction and shall comply with all
Legal Requirements.




(d)

Should such damage or destruction occur after foreclosure or sale proceedings
have been instituted, the proceeds of any such insurance policy or policies, if
not applied in rebuilding or restoration of the Improvements, shall be used to
pay (i) the Indebtedness then due and owing in the event of a non-judicial sale
in such priority as Lender elects, or (ii) the amount due in accordance with any
decree of foreclosure or deficiency judgment that may be entered in connection
with such proceedings, and the balance, if any, shall be paid to the owner of
the equity of redemption if it shall then be entitled to the same, or otherwise
as any court having jurisdiction may direct.




7.

In the event of the commencement of a Taking affecting the Premises:




(a)

Borrower shall notify Lender thereof in the manner provided in this Deed of
Trust for the giving of notices.  Lender may participate in such proceeding, and
Borrower shall deliver to Lender all documents requested by it to permit such
participation.




(b)

Borrower shall cause the proceeds of any award or other payment made relating to
a Taking, to be paid directly to Lender.  Lender, in its sole and absolute
discretion: (i) may apply all such proceeds to pay the Indebtedness in such
priority as Lender elects, provided however, that if no Event of Default exists
at the time of such application no Make Whole Premium shall be due; or (ii)
subject to and in accordance with the provisions set forth in paragraph 6(c)
above, may disburse such amounts of the proceeds as Lender reasonably deems
necessary for the repair or replacement of the Premises.




Notwithstanding anything herein above to the contrary, provided no Event of
Default exists, Lender agrees to disburse the proceeds received from any
Inconsequential Taking, as hereinafter defined, to Borrower for the repair
and/or





-27-







replacement of the Premises.  An Inconsequential Taking shall be a Taking which
(i) results in less than $100,000 in proceeds; (ii) does not, in Lender's
determination, materially or adversely affect the Improvements, parking, access,
ingress, egress or use of the Premises; and (iii) does not trigger any rights or
options of tenants under the Leases.   




8.

If by the laws of the United States of America or of any state or governmental
subdivision having jurisdiction over Borrower or of the Premises or of the Loan
evidenced by the Loan Documents or any amendments or modifications thereof, any
tax or fee is due or becomes due or is imposed upon Lender in respect of the
issuance of the Note hereby secured or the making, recording and registration of
this Deed of Trust or otherwise in connection with the Loan Documents, the
Environmental Indemnity or the Loan, except for Lender's income or franchise
tax, Borrower covenants and agrees to pay such tax or fee in the manner required
by such law, and to hold harmless and indemnify Trustee and Lender, their
successors and assigns, against any liability incurred by reason of the
imposition of any such tax or fee.  




9.

(a)

Upon the occurrence of any Event of Default, Lender may, but need not, make any
payment or perform any act herein required of Borrower, in any form and manner
deemed expedient and may, but need not, make full or partial payments of
principal or interest on prior encumbrances, if any, and purchase, discharge,
compromise or settle any tax lien or other prior lien or title or claim thereof,
or redeem from any tax sale or forfeiture affecting said Premises, or contest
any tax or assessment.  All moneys paid for any of the purposes herein
authorized and all reasonable expenses paid or incurred in connection therewith,
including but not limited to, reasonable attorneys' fees and costs and
reasonable attorneys' fees and costs on appeal, and any other money advanced by
Lender to protect the Premises and the lien hereof, shall be so much additional
Indebtedness secured hereby and shall become immediately due and payable without
notice and with interest thereon at the Default Rate from the date of
expenditure or advance until paid.  




(b)

In making any payment hereby authorized relating to taxes or assessments or for
the purchase, discharge, compromise or settlement of any prior lien, Lender may
make such payment according to any bill, statement or estimate secured from the
appropriate public office without inquiry into the accuracy thereof or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof or without inquiry as to the validity or amount of any claim for lien
which may be asserted.  








-28-







10.

If one or more of the following events (herein called an "Event of Default" or
"Events of Default" as the context so requires) shall have occurred:  




(a)

failure to pay when due any principal, interest, Make Whole Premium or other
Indebtedness, utilities, taxes or assessments or insurance premiums required
pursuant to the Loan Documents or the Environmental Indemnity, and such failure
shall have continued for 5 days; or




(b)

Borrower, Interest Owner or any guarantor voluntarily brings or acquiesces to
any of the following:  (A) any action for dissolution, act of dissolution or
dissolution or the like of Borrower, Interest Owner or any guarantor under the
Federal Bankruptcy Code as now or hereafter constituted; (B) the filing of a
petition or answer proposing the adjudication of Borrower, Interest Owner or any
guarantor as a bankrupt or its reorganization or arrangement, or any
composition, readjustment, liquidation, dissolution or similar relief with
respect to it pursuant to any present or future federal or state bankruptcy or
similar law; or (C) the appointment by order of a court of competent
jurisdiction of a receiver, trustee or liquidator of the Premises or any part
thereof or of Borrower, Interest Owner or any guarantor or of substantially all
of the assets of Borrower, Interest Owner or any guarantor; or




(c)

one or more of the items set forth in paragraph 10(b) above occur which were
either not (i) voluntarily brought by Borrower, Interest Owner or any guarantor
or (ii) acquiesced in by Borrower, Interest Owner or any guarantor, and which
are not discharged or dismissed within 90 days after the action, filing or
appointment, as the case may be; or




With respect to the matters in (b) and (c) above for an Interest Owner only, no
Event of Default shall occur until an interested party or Interest Owner asserts
a claim or right against Borrower or the Premises which delays or otherwise
affects Lender's rights, remedies, or interests granted under the Loan Documents
(whether or not such assertion is successful).




(d)

with respect to the matters not described in the other subparagraphs of this
paragraph 10, failure to duly observe or perform any covenant, condition or
agreement of the Borrower or any guarantor contained in this Deed of Trust, the
Guaranty, the Note or the Assignment of Leases from Borrower to Lender or in any
other instrument or agreement which evidences or secures the Loan (the "Loan
Documents"), but excluding the Environmental Indemnity or in the Environmental
Indemnity, and such failure shall have continued for 30 days after Notice
specifying such failure is given by Lender to Borrower; or





-29-










If any failure to observe or perform under (d) above shall be of such nature
that it cannot be cured or remedied within 30 days, Borrower shall be entitled
to a reasonable period of time to cure or remedy such failure (not to exceed 90
days following the giving of Notice), provided Borrower commences the cure or
remedy thereof within the 30 day period following the giving of Notice and
thereafter proceeds with diligence, as determined by Lender, to complete such
cure or remedy.  




With respect to the matters in (d), no Event of Default shall occur if the
failure to observe or perform will not have a Material Adverse Effect as such
term is defined below.




"Material Adverse Effect" means a material adverse effect upon (i) the business
or the financial position or results of operation of Borrower, (ii) the ability
of Borrower to perform, or of Lender to enforce, any of the Loan Documents or
Environmental Indemnity or (iii) the value of (x) the Collateral taken as a
whole or (y) the Premises.




(e)

the failure of Borrower to duly observe or perform any of the covenants,
conditions and agreements of the Borrower contained in paragraph 2(f) of this
Deed of Trust and to cure such failure within ten (10) days following Borrower’s
receipt of Notice of such failure; provided, however, that Borrower shall only
be granted said 10 day cure period if the failure to observe or perform is a
curable event and the granting of said cure period will not have a Material
Adverse Effect; or




(f)

any representation when made by or on behalf of Borrower, Interest Owner or any
guarantor regarding the Premises, the making or delivery of any of the Loan
Documents or the Environmental Indemnity or in any material written information
provided by or on behalf of Borrower, Interest Owner or any guarantor in
connection with the Loan shall prove to be untrue or inaccurate in any material
respect; or




(g)

the failure of Borrower to give Notice to Lender within 90 days after the death
of any individual who is personally liable for any obligation under the Loan
Documents or the Environmental Indemnity, as Borrower, indemnitor or guarantor,
whether or not such individual had executed the Note or this Deed of Trust; or




(h)

subject to the provisions of paragraph 2(f), the failure of Borrower to provide
Lender with an assumption agreement in form and substance and executed by a
person(s) or entity(ies) acceptable to Lender in its sole





-30-







discretion to assume the obligations of any deceased individual who is
personally liable for any obligation under the Loan Documents or the
Environmental Indemnity, as Borrower, indemnitor or guarantor, whether or not
such individual had executed the Note or this Deed of Trust, and such failure
shall have continued for 90 days after the death of such individual;




(i)

all or any portion of the Premises is operated as or converted to a cooperative
or condominium form of ownership; or




then, in each and every such case, the whole of said principal sum hereby
secured shall, at the option of the Lender and without further notice to
Borrower, become immediately due and payable together with accrued interest
thereon, a Make Whole Premium calculated in accordance with the provisions of
the Loan Documents and all other Indebtedness, and whether or not Lender has
exercised said option, interest shall accrue on the entire principal balance and
any interest or Make Whole Premium or other Indebtedness then due, at the
Default Rate until fully paid or if Lender has not exercised said option, for
the duration of any Event of Default.  




11.

Borrower agrees that if Lender accelerates the whole or any part of the
principal sum hereby secured after the occurrence of an Event of Default but
outside of the Open Periods, that Borrower shall pay as yield maintenance
protection and not as a penalty, a "Make Whole Premium", as defined in the Note.




12.

(a)

Upon the occurrence of any Event of Default, in addition to any other rights or
remedies provided in the Loan Documents, at law, in equity or otherwise, Lender
shall have the right to cause the Premises or any part thereof to be sold in
order to accomplish the object of these trusts and upon demand by Lender,
Trustee, without demand on Borrower, shall sell the Premises or such part
thereof as Trustee in its sole discretion may deem necessary to accomplish the
objects of these trusts having first given notice of the time and place of such
sale as required by law for the sale of real property upon execution.




(b)

Trustee may postpone such sale from time to time by giving notice of such
postponement in the same manner in which any original notice of sale was given
or by an announcement or proclamation made to the persons assembled at the time
and place previously appointed and noticed for such sale or postponed sale, and
on the date of such sale or the date to which such sale may have been postponed
Trustee may sell the Premises to the highest bidder.  Lender or its agents may
bid and purchase at such sale.  





-31-







Trustee in conducting said sale may act either in person or through the agency
of an auctioneer and may establish as one of the conditions of such sale that
all bids and payments for said Premises be made in cash.




13.

Upon such sale, Trustee shall make, execute, and after due payment is made,
deliver to the purchaser or purchasers a deed or deeds for the Premises or part
thereof sold and shall apply the proceeds of the sale, at the election of Lender
first, to all of the expenses of such sale including the reasonable expenses of
this trust or the Trustee and the fees and costs of any attorneys for this
trust, environmental audits, the Trustee or Lender, all of which shall accrue
and become due from and after any Event of Default, together with any sums which
Trustee or Lender shall have paid for procuring any abstract, certificate or
report of title to the Premises and, second, to principal, interest and any
other Indebtedness and all other sums or amounts due under the Note or agreed or
provided to be paid by Borrower herein or in any other Loan Documents, all in
such order as Lender may determine.  The remainder of such proceeds, if any,
shall be paid to Borrower or Borrower's successors or assigns, as their rights
may appear.  




14.

In the event of such a sale of the Premises or any part thereof and the
execution of a deed or deeds therefor under these trusts, any recital therein of
the occurrence of an Event of Default or of the giving or recording of any
notice or demand by Trustee or Lender regarding such sale shall be conclusive
proof thereof, and the receipt of the purchase money recited therein shall fully
discharge the purchaser from any obligation for the proper application of the
proceeds of sale in accordance with these trusts.




15.

Following the occurrence of an Event of Default, unless the same has been
specifically waived in writing, Borrower shall forthwith upon demand of Trustee
or Lender surrender to Lender possession of the Premises, and Lender shall be
entitled to take actual possession of the Premises or any part thereof
personally or by its agents or attorneys, and Lender in its discretion may, with
or without force and with or without process of law, enter upon and take and
maintain possession of all or any part of the Premises together with all
documents, books, records, papers and accounts of the Borrower or the then owner
of the Premises relating thereto, and may exclude Borrower, its agents or
assigns wholly therefrom, and may as attorney-in-fact or agent of the Borrower,
or in its own name as Lender and under the powers herein granted:




(a)

hold, operate, maintain, repair, rebuild, replace, alter, improve, manage or
control the Premises as it deems judicious, insure and reinsure the same and any
risks related to Lender's possession, operation and management thereof and
receive all Rents, either personally or by its agents, and with full power to
use such measures, legal or equitable, as in its discretion it





-32-







deems proper or necessary to enforce the payment or security of the Rents,
including actions for the recovery of Rent, actions in forcible detainer and
actions in distress for Rents, hereby granting full power and authority to
exercise each and every of the rights, privileges and powers herein granted at
any and all times hereafter, without notice to Borrower; and




(b)

conduct leasing activity pursuant to the provisions of the Assignment of Leases.




Neither Trustee nor Lender shall be obligated to perform or discharge, nor does
either hereby undertake to perform or discharge, any obligation, duty or
liability under any Lease.  Except to the extent that the same is caused solely
by Lender's gross negligence or willful misconduct, should Trustee or Lender
incur any liability, loss or damage under any Leases, or under or by reason of
the Assignment of Leases, or in the defense of any claims or demands whatsoever
which may be asserted against Lender or Trustee by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants or agreements in any Lease, the amount thereof, including
costs, expenses and reasonable attorneys' fees and costs, including reasonable
attorneys' fees and costs on appeal, shall be added to the Indebtedness and
secured hereby.




16.

Upon the occurrence of an Event of Default, Trustee and Lender in the exercise
of the rights and powers conferred upon them shall have the full power to use
and apply the Rents, less costs and expenses of collection to the payment of or
on account of the items listed in (a) - (c) below, at the election of Lender and
in such order as Lender may determine as follows:




(a)

to the payment of (i) the expenses of operating and maintaining the Premises,
including, but not limited to the cost of management, leasing (which shall
include reasonable compensation to Trustee, Lender and their respective agent or
agents if management and/or leasing is delegated to an agent or agents),
repairing, rebuilding, replacing, altering and improving the Premises, (ii)
premiums on insurance as hereinabove authorized, (iii) taxes and special
assessments now due or which may hereafter become due on the Premises, and (iv)
expenses of placing the Premises in such condition as will, in the sole judgment
of Lender, make it readily rentable;




(b)

to the payment of any principal, interest or any other Indebtedness secured
hereby or any deficiency which may result from any foreclosure sale;




(c)

to the payment of established claims for damages, if any, reasonable attorneys'
fees and costs and reasonable attorneys' fees and costs on appeal.








-33-







The manner of the application of Rents, the reasonableness of the costs and
charges to which such Rents are applied and the item or items which shall be
credited thereby shall be within the sole and unlimited discretion of Lender.
 To the extent that the costs and expenses in (a) and (c) above exceed the
amounts collected, the excess shall be added to the Indebtedness and secured
hereby.




17.

Upon the occurrence of any Event of Default, unless the same has been
specifically waived in writing, Lender may apply to any court having
jurisdiction for the appointment of a receiver of the Premises.  Such
appointment may be made either before or after sale, without notice, without
regard to the solvency or insolvency of Borrower at the time of application for
such receiver and without regard to the then value of the Premises or the
adequacy of Lender's security.  Lender may be appointed as such receiver.  The
receiver shall have power to collect the Rents during the pendency of any
foreclosure proceedings and, in case of a sale, during the full statutory period
of redemption, if any, as well as during any further times when Borrower, except
for the intervention of such receiver, would be entitled to collect such Rents.
 In addition, the receiver shall have all other powers which shall be necessary
or are usual in such cases for the protection, possession, control, management
and operation of the Premises during the whole of said period.  The court from
time to time may authorize the receiver to apply the net income in its
possession at Lender's election and in such order as Lender may determine in
payment in full or in part of those items listed in paragraph 16.




18.

(a)

Borrower agrees that all reasonable costs, charges and expenses, including but
not limited to, reasonable attorneys' fees and costs, incurred or expended by
Trustee or Lender arising out of or in connection with any action, proceeding or
hearing, legal, equitable or quasi-legal, including the preparation therefor and
any appeal therefrom, in any way affecting or pertaining to the Loan Documents,
the Environmental Indemnity, or the Premises, shall be promptly paid by
Borrower.  All such sums not promptly paid by Borrower shall bear interest at
the Default Rate from the date of such advance and shall be due and payable on
demand and, except for sums relating to the Environmental Indemnity, shall be
added to the Indebtedness secured hereby.




(b)

Borrower hereby agrees that upon the occurrence of an Event of Default and the
acceleration of the principal sum secured hereby pursuant to this Deed of Trust,
to the full extent that such rights can be lawfully waived, Borrower hereby
waives and agrees not to insist upon, plead, or in any manner take advantage of,
any notice of acceleration, any stay, extension, exemption, homestead,
marshaling or moratorium law or any law providing for the valuation or
appraisement of all or any part of the





-34-







Premises prior to any sale or sales thereof under any provision of this Deed of
Trust or before or after any decree, judgment or order of any court or
confirmation thereof, or claim or exercise any right to redeem all or any part
of the Premises so sold and hereby expressly waives to the full extent permitted
by applicable law on behalf of itself and each and every person or entity
acquiring any right, title or interest in or to all or any part of the Premises,
all benefit and advantage of any such laws which would otherwise be available to
Borrower or any such person or entity, and agrees that neither Borrower nor any
such person or entity will invoke or utilize any such law to otherwise hinder,
delay or impede the exercise of any remedy granted or delegated to Lender herein
but will permit the exercise of such remedy as though any such laws had not been
enacted.  Borrower hereby further expressly waives to the full extent permitted
by applicable law on behalf of itself and each and every person or entity
acquiring any right, title or interest in or to all or any part of the Premises
any and all rights of redemption from any sale or any order or decree of
foreclosure obtained pursuant to provisions of this Deed of Trust.




19.

In accordance with and subject to the terms and conditions of the Assignment of
Leases, Borrower hereby assigns to Lender directly and absolutely, and not
merely collaterally, the interest of Borrower as lessor under the Leases of the
Premises, and the Rents payable under any Lease and/or with respect to the use
of the Premises, or portion thereof, including any oil, gas or mineral lease, or
any installments of money payable pursuant to any agreement or any sale of the
Premises or any part thereof, subject only to a license, if any, granted by
Lender to Borrower with respect thereto prior to the occurrence of an Event of
Default.  Borrower has executed and delivered the Assignment of Leases which
grants to Lender specific rights and remedies in respect of said Leases and
governs the collection of Rents thereunder and from the use of the Premises, and
such rights and remedies so granted shall be cumulative of those granted herein.
 




The collection of such Rents and the application thereof as aforesaid shall not
cure or waive any Event of Default or notice of default hereunder or invalidate
any act done pursuant to such notice, except to the extent any such Event of
Default is fully cured.  Failure or discontinuance of Lender at any time, or
from time to time, to collect any such moneys shall not impair in any manner the
subsequent enforcement by Lender of the right, power and authority herein
conferred on Lender.  Nothing contained herein, including the exercise of any
right, power or authority herein granted to Lender, shall be, or be construed to
be, an affirmation by Lender of any tenancy, Lease or option, or right to
possession otherwise, or an assumption of liability under, or the subordination
of the lien or charge of this Deed of Trust to any such tenancy, Lease or option
or right to possession otherwise.  Borrower hereby agrees that, in the event
Lender exercises its rights as





-35-







provided for in this paragraph or in the Assignment of Leases, Borrower waives
any right to compensation for the use of Borrower's furniture, furnishings or
equipment in the Premises for the period such assignment of rents or
receivership is in effect, it being understood that the Rents derived from the
use of any such items shall be applied to Borrower's obligations hereunder as
above provided.  




20.

All rights and remedies granted to Trustee or Lender in the Loan Documents shall
be in addition to and not in limitation of any rights and remedies to which it
is entitled in equity, at law or by statute, and the invalidity of any right or
remedy herein provided by reason of its conflict with applicable law or statute
shall not affect any other valid right or remedy afforded to Trustee or Lender.
 No waiver of any default or Event of Default under any of the Loan Documents
shall at any time thereafter be held to be a waiver of any rights of the Trustee
or Lender hereunder, nor shall any waiver of a prior Event of Default or default
operate to waive any subsequent Event of Default or default.  All remedies
provided for in the Loan Documents are cumulative and may, at the election of
Lender, be exercised alternatively, successively or concurrently.  No act of
Trustee or Lender shall be construed as an election to proceed under any one
provision herein to the exclusion of any other provision or to proceed against
one portion of the Premises to the exclusion of any other portion.  Time is of
the essence under this Deed of Trust and the Loan Documents.




21.

By accepting payment of any sum secured hereby after its due date, Lender does
not waive its right either to require prompt payment when due of all other sums
or installments so secured or to declare a default for failure to pay such other
sums or installments.




22.

The usury provisions of paragraph 6 of the Note and the liability provisions of
paragraph 9 of the Note are fully incorporated herein by reference as if the
same were specifically stated here.




23.

In the event one or more provisions of the Loan Documents shall be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and the Loan
Documents shall be construed as if any such provision had never been contained
herein.  




24.

If the payment of the Indebtedness secured hereby or of any part thereof shall
be extended or varied, or if any part of the security be released, all persons
now or at any time hereafter liable therefor, or interested in said Premises,
shall be held to assent to such extension, variation or release, and their
liability and the lien and all provisions hereof shall continue in full force,
the right of recourse against all such





-36-







persons being expressly reserved by Lender notwithstanding such variation or
release.  




25.

Upon payment in full of the principal sum, interest and other Indebtedness
secured by the Loan Documents, these presents shall be null and void, and
Trustee shall release this Deed of Trust and the lien hereof by proper
instrument executed in recordable form.  




26.

(a)

Borrower hereby grants to Lender and its respective agents, attorneys,
employees, consultants, contractors and assigns an irrevocable license and
authorization to enter upon and inspect the Premises and all facilities located
thereon at reasonable times.




(b)

In connection with any sale or conveyance of this Deed of Trust, Borrower grants
to Lender and its respective agents, attorneys, employees, consultants,
contractors and assigns an irrevocable license and authorization to conduct, at
Lender's expense, a Phase I environmental audit of the Premises.




(c)

In the event there has been an Event of Default or in the event Lender has
formed a reasonable belief, based on its inspection of the Premises or other
factors known to it, that Hazardous Materials may be present on the Premises,
then Borrower grants to Lender and its respective agents, attorneys, employees,
consultants, contractors and assigns an irrevocable license and authorization to
conduct environmental tests of the Premises, including without limitation, a
Phase I environmental audit, subsurface testing, soil and ground water testing,
and other tests which may physically invade the Premises or facilities (the
"Tests").  The scope of the Tests shall be such as Lender, in its sole but
reasonable discretion, determines is necessary to (i) investigate the condition
of the Premises, (ii) protect the security interests created under this Deed of
Trust, or (iii) determine compliance with Environmental Laws, the provisions of
the Loan Documents and the Environmental Indemnity and other matters relating
thereto.  Borrower shall pay the reasonable costs of the Tests and upon
Borrower’s request, Lender will make available to Borrower the result of the
Tests.




(d)

Provided no Event of Default has occurred, Lender will provide Borrower with
reasonable notice of Lender's intent to enter, inspect and conduct the Tests
provided for in this paragraph.  In addition, Lender shall conduct such
inspections and Tests during normal business hours and use reasonable efforts to
minimize disruption of lessees' business operations.








-37-







The foregoing licenses and authorizations are intended to be a means of
protection of Lender's security interest in the Premises and not as
participation in the management of the Premises.




27.

Within 15 days after any written request by any party to this Deed of Trust, the
requested party shall certify, by a written statement duly acknowledged, the
amount of principal, interest and other Indebtedness then owing on the Note, the
terms of payment, Maturity Date and the date to which interest has been paid.
 Borrower shall further certify whether any defaults, offsets or defenses exist
against the Indebtedness secured hereby.  




28.

(a)

Borrower shall furnish to Lender within 120 days after the end of each fiscal
year of Borrower, a statement of income and expenses for Borrower’s operation of
the Premises for that fiscal year, a statement of changes in financial position
of Borrower relating to the Premises for that fiscal year and, when requested by
Lender, a balance sheet showing all assets and liabilities of Borrower relating
to the Premises as of the end of that fiscal year;




(b)

Borrower shall furnish to Lender within 120 days after the end of each fiscal
year of Borrower, and at any other time upon Lender’s request, a rent schedule
for the Premises showing the name of each tenant, and for each tenant, the space
occupied, the lease expiration date, the rent payable for the current month, the
date through which rent has been paid, and any related information requested by
Lender;




(c)

Borrower shall furnish to Lender within 120 days after the end of each fiscal
year of Borrower, and at any other time upon Lender’s request, an accounting of
all security deposits held pursuant to all Leases, including the name of the
institution (if any) and the names and identification numbers of the accounts
(if any) in which such security deposits are held and the name of the person to
contact at such financial institution, along with any authority or release
necessary for Lender to access information regarding such accounts;




(d)

upon Lender’s request, a balance sheet, a statement of income and expenses for
Borrower, a statement of changes in financial position of Borrower for
Borrower’s most recent fiscal year, an aged account receivables report and an
annual budget; and




(e)

if required by Lender, a statement of income and expense for the Premises for
the prior month or quarter.








-38-







(f)

Each of the statements, schedules and reports required by Section 28 shall be
certified to be complete and accurate by an individual having authority to bind
Borrower, and shall be in such form and contain such detail as Lender may
reasonably required.  If an Event of Default has occurred and is continuing,
Lender may require that the financial statements required by Sections 28(a),
28(b) and 28(c) be audited, but may not require that any other financial
statements required by Section 28 be audited.  Certification of a statement by
the chief financial officer of the entity that is the subject of the statement
or, in the case of a partnership, the chief financial officer of the general
partner, will be acceptable to Lender as certification by an individual having
authority to bind Borrower.




29.

Each notice, consent, request, report or other communication under this Deed of
Trust or any other Loan Document (each a "Notice") which any party hereto may
desire or be required to give to the other shall be deemed to be an adequate and
sufficient notice if given in writing and service is made by either (i)
registered or certified mail, postage prepaid, in which case notice shall be
deemed to have been received three (3) business days following deposit to U.S.
mail; or (ii) nationally recognized overnight air courier, next day delivery,
prepaid, in which case such notice shall be deemed to have been received one (1)
business day following delivery to such nationally recognized overnight air
courier.  All Notices shall be addressed to Borrower at its address given on the
first page hereof, or to Lender at c/o Principal Real Estate Investors, LLC, 801
Grand Avenue, Des Moines, Iowa 50392-1450, Attn:  Commercial Real Estate
Servicing, Loan No. 755502, or to such other place as any party may by written
notice to the other parties hereafter designate as a place for service of
notice.  Borrower shall not be permitted to designate more than one place for
service of Notice concurrently.




30.

Lender, from time to time, may substitute another Trustee in place of the
Trustee named herein, to execute the trusts hereby created; and upon such
appointment, and without conveyance to the successor trustee, the successor
trustee shall be vested with all the title, interest, powers, duties and trusts
in the Premises hereby vested in or conferred upon Trustee herein named.  Each
such appointment and substitution shall be made by written instrument executed
by the Lender containing reference to this Deed of Trust sufficient to identify
it, which instrument, when recorded in the office of the County Recorder of the
county or counties in which the Premises is situated, shall be conclusive proof
of proper appointment of the successor trustee.  The recital or statement, in
any instrument executed by Trustee in pursuance of any of said trusts, of the
due authorization of any agent of the Trustee executing the same shall for all
purposes be conclusive proof of such authorization.  








-39-







31.

Trustee at any time, at Trustee's option, may commence and maintain suit in any
court of competent jurisdiction and obtain the aid and direction of said court
in the execution by it of the trusts or any of them, herein expressed or
contained, and, in such suit, may obtain the orders or decrees, interlocutory or
final of said court directing the execution of said trusts, and confirming and
approving Trustee's acts, or any of them, or any sales or conveyances made by
Trustee, and adjudging the validity thereof, and directing that the purchasers
of the property sold and conveyed be let into immediate possession thereof, and
providing for orders of court or other process requiring the Sheriff of the
county in which said property is situated to place and maintain said purchasers
in quiet and peaceable possession of the property so purchased by them, and the
whole thereof.  




32.

Borrower has had the opportunity to fully negotiate the terms hereof and modify
the draftsmanship of the Loan Documents and the Environmental Indemnity.
 Therefore, the terms of the Loan Documents and the Environmental Indemnity
shall be construed and interpreted without any presumption, inference, or rule
requiring construction or interpretation of any provision of the Loan Documents
and the Environmental Indemnity against the interest of the party causing the
Loan Documents and the Environmental Indemnity or any portion of it to be
drafted.  Borrower is entering into the Loan Documents and the Environmental
Indemnity freely and voluntarily without any duress, economic or otherwise.




33.

Borrower, forthwith upon request, at any and all times hereafter, at the expense
of Borrower, will cause to be made, executed, acknowledged and delivered to
Trustee, any and every deed or assurance in law which Trustee or counsel of
Trustee shall reasonably advise or require for the more sure, effectual and
satisfactory granting and confirming of said Premises unto Trustee.  




34.

Trustee shall not be liable or responsible for its acts or omissions hereunder,
except for Trustee's own gross negligence or willful default, or be liable or
responsible for any acts or omissions of any agent, attorneys or employee by him
employed hereunder, if selected with reasonable care.  




35.

Trustee accepts this trust when this Deed of Trust executed and acknowledged is
made a public record as provided by law.  Trustee is not obligated to notify any
party hereto of pending sale under any other deed of trust or of any action or
proceeding in which Borrower, Lender, or Trustee shall be a party unless brought
by Trustee.  




36.

This Deed of Trust and all provisions hereof shall inure to the benefit of the
heirs, successors and assigns of Lender and shall bind the heirs and permitted
successors and assigns of Borrower.  








-40-







37.

This Deed of Trust shall be governed by, and construed in accordance with, the
laws of the state of California, without regard to its conflicts of law
principles.




38.

As used herein, the term "Default Rate" means a rate equal to the lesser of (i)
four percent (4%) per annum above the then applicable interest rate payable
under the Note or (ii) the maximum rate allowed by applicable law.




39.

BORROWER AND LENDER EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE, TO THE
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY ACTIONS BROUGHT BY BORROWER,
TRUSTEE OR LENDER IN CONNECTION WITH THIS DEED OF TRUST, ANY OF THE LOAN
DOCUMENTS, THE INDEBTEDNESS SECURED HEREBY, OR ANY OTHER STATEMENTS OR ACTIONS
OF LENDER.




40.

This Deed of Trust and the Indebtedness secured hereby is for the sole purpose
of conducting or acquiring a lawful business, professional or commercial
activity or for the acquisition or management of real or personal property as a
commercial investment, and all proceeds of such Indebtedness shall be used for
said business or commercial investment purpose.  Such proceeds will not be used
for the purchase of any security within the meaning of the Securities Exchange
Act of 1934, as amended, or any regulation issued pursuant thereto, including
without limitation, Regulations U, T and X of the Board of Governors of the
Federal Reserve System.  This is not a purchase money deed of trust where a
seller is providing financing to a buyer for the payment of all or any portion
of the purchase price, and the Premises secured hereby is not a residence or
homestead or used for mining, grazing, agricultural, timber or farming purposes.




41.

Unless Lender shall otherwise direct in writing, Borrower shall appear in and
defend all actions or proceedings purporting to affect the security hereunder,
or any right or power of the Lender.  The Lender shall have the right to appear
in such actions or proceedings.  Borrower shall save Lender harmless from all
reasonable costs and expenses, including but not limited to, reasonable
attorneys' fees and costs, and costs of a title search, continuation of abstract
and preparation of survey incurred by reason of any action, suit, proceeding,
hearing, motion or application before any court or administrative body in and to
which Lender may be or become a party by reason hereof.  Such proceedings shall
include but not be limited to condemnation, bankruptcy, probate and
administration proceedings, as well as any other action, suit, proceeding,
right, motion or application wherein proof of claim is by law required to be
filed or in which it becomes necessary to defend or uphold the terms of this
Deed of Trust or the Loan Documents or otherwise purporting to affect the
security hereof or the rights or powers of Lender.  All money paid or expended
by Lender in that regard, together with interest thereon from date of such
payment at the applicable interest rate shall be





-41-







additional Indebtedness secured hereby and shall be immediately due and payable
by Borrower without notice.




42.

Upon the occurrence of an Event of Default, unless the same has been
specifically waived in writing, all Rents collected or received by Borrower
shall be accepted and held for Lender in trust and shall not be commingled with
the funds and property of Borrower, but shall be promptly paid over to Lender.




43.

If more than one, all obligations and agreements of Borrower are joint and
several.




44.

This Deed of Trust may be executed in counterparts, each of which shall be
deemed an original; and such counterparts when taken together shall constitute
but one agreement.




45.

Borrower shall pay Lender for every Lender statement furnished at Borrower's
request the maximum fee allowed by law pursuant to Section 2943 of the Civil
Code of California and all amendments thereto, the provisions of which are
incorporated herein by reference and made a part hereof.  Such fee shall be
computed as of the time said statement is furnished.




46.

Borrower hereby irrevocably authorizes Lender to apply any and all amounts
received by Lender in repayment of amounts due under the Loan Documents first to
amounts which are not guaranteed pursuant to the terms of any guaranty and then
to amounts which are guaranteed pursuant to the terms of any guaranty.  Borrower
hereby waives any and all rights it has or may have under Section 2822 of the
California Civil Code which provides that if a guarantor is "liable upon only a
portion of an obligation and the principal provides partial satisfaction of the
obligation, the principal may designate the portion of the obligation that is to
be satisfied."




47.

Notwithstanding anything to the contrary set forth herein or in any of the Loan
Documents, this Deed of Trust shall not secure the following obligations (the
"Unsecured Obligations"):  (i) any obligations evidenced by or arising under the
Environmental Indemnity; and (ii) any other obligations in this Deed of Trust or
in any of the other Loan Documents to the extent that such other obligations
relate specifically to the presence on the Premises of Hazardous Materials and
are the same or have the same effect as any of the obligations evidenced by or
arising under the Environmental Indemnity (excluding the cost of any Tests
incurred by Lender hereunder).  Any breach or default with respect to the
Unsecured Obligations after the expiration of any applicable cure periods shall
constitute an Event of Default hereunder, notwithstanding the fact that such
Unsecured Obligations are not secured by this Deed of Trust.








-42-







48.

Borrower desires and intends that this Deed of Trust also constitute a fixture
filing between Borrower as debtor and Lender as secured party, as defined in the
Uniform Commercial Code.  To this end, Borrower acknowledges that (i) this Deed
of Trust covers goods which are or are to become fixtures on the Land; (ii) this
financing statement is to be recorded; (iii) Borrower is the record owner of
such property; and (iv) products of collateral are also covered.  No financing
statement in favor of any secured party other than Lender covering the personal
property described herein or any portion thereof is on file in any public
office.




(Signatures on next page)














-43-










IN WITNESS WHEREOF, Borrower has caused this Deed of Trust to be duly executed
and delivered as of the date first above written.   







VMS NATIONAL PROPERTIES, an Illinois general partnership




By:

VMS NATIONAL RESIDENTIAL PORTFOLIO I, an Illinois limited partnership




By:

MAERIL, INC., a Delaware

                        corporation, its general partner







       By: /s/Patti K. Fielding

       Name:  Patti K. Fielding

                Title:  Executive Vice President  

                           and Treasurer







By:

VMS NATIONAL RESIDENTIAL PORTFOLIO II, an Illinois limited partnership




By:

MAERIL, INC., a Delaware

                        corporation, its general partner







       By: /s/Patti K. Fielding

       Name:  Patti K. Fielding

                Title:  Executive Vice President  

                           and Treasurer






















